DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims filed 9/23/20. Claims 1-11 are pending and claim 1 is the independent claim.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa et al. (US 20190112797; hereafter Hirasawa) in view of Miura et al. (US 9869581; hereafter Miura).

Regarding claims 1, and 7, Hirasawa  discloses a detection range specification member for a human body detection sensor [par 0031] comprising the detection range specification member covers at least a part of an infrared sensor body of the human body detection sensor [sensor 25 in Fig 14, par 0109].
Hirasawa also discloses using a human body detection sensor on a toilet which causes the toilet lid to be opened and closed, when a person enters or leaves the bathroom [par 0008, sensor 25 in Fig 14].
Hirasawa fails to disclose a material that reduces transmission of infrared rays.
Miura teaches a hood that blocks part of the IR radiation directed to a sensor [abstract, 9 in Fig 1].





Regarding claim 2, Hirasawa in view of Miura disclose the detection range specification member for the human body detection sensor according to claim 1. Hirasawa fails to disclose and Miura teaches a hood [9 in Fig 1]. Miura fails to explicitly teach a sheet member but does disclose using a hood [which blocks part of the IR radiation directed to at least one of a plurality of sensors, abstract, hoods 9 in Fig 1].
Although the hood of Miura and the sheet member in the instant invention are not exactly the same, the function of Miura’s hood is to reduce IR radiation transmittance in the same way as the sheet member.
Hence one of ordinary skill would recognize that using a sheet member would function in the same way in that the IR transmittance is reduced.

Regarding claim 3, Hirasawa in view of Miura disclose the detection range specification member for the human body detection sensor according to claim 1 and the sheet member as in claim 2, and Hirasawa discloses wherein the human body detection sensor is provided in a toilet [Figs 13 and 14].

Regarding claims 4 and 5, Hirasawa in view of Miura disclose the detection range specification member for the human body detection sensor according to claim 1 and the 

Regarding claims 6-11, Hirasaw in view of Miura disclose the detection range specification member for the human body detection sensor according to claim 1 and the sheet member as in claim 2, and Hirasawa fails and Miura teaches the sensor cover is made of polyethylene resin [col 6 lines 60-67].
One of ordinary skill would use Miura’s teachings in Hirasawa’s invention and use a sensor cover of polyethylene so as to have a cover than is inexpensive and can be easily cleaned.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884